DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 17 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	The claim recites that the NF retentate “may have” a TDS value of at least 90,000 mg/L.  It is unclear whether this limitation is intended as an optional limitation or is intended as a positive requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
See the 112(b) rejection above.  If the claim is intended to recite an optional limitation, then it would not be further limiting because there would be no required limitations recited in the claim to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 6-10, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawyer et al (US PGPub 2014/0021135 A1).
	With respect to claim 1, Sawyer teaches systems and methods for treatment of water including dissolved solids [Abs] employing membranes such as NF and RO membranes.  Particular embodiments are presented in Figs. 3 and 4, and includes arrangements in which a stream is fed to a nanofiltration membrane with an applied pressure such that solvent and some dissolved salts pass through the NF membrane while some are rejected into a retentate; the permeate thereof is fed to a subsequent membrane, including at the final stage a reverse osmosis membrane.  The retentate of the RO membrane may be recycled back, including at least a portion being recycled back to the previous stage i.e. to mix with the NF membrane feed.  The concentrate from the NF membrane may be withdrawn e.g. for recirculation either to the same feed or to an upstream unit [Fig. 3].  See in particular NF membrane (54) and RO membrane (55), with relevant flow paths (NF feed 67, NF reject 66 and 69, NF permeate 68, RO reject 72 and 74) [Fig. 3, 0047-0052, 0059].
	As best understood, the process of operations taught by Sawyer therefore anticipates the claimed invention.

    PNG
    media_image1.png
    858
    648
    media_image1.png
    Greyscale

	With respect to claim 2, in the embodiment of e.g. Fig. 3, the reject from NF membrane (54) may be passed to NF membrane (53).  As the membranes are both NF membranes, the upstream membrane would necessarily have pore size or permeability that is no more than 100 times greater (as pore sizes of 100x greater value would produce e.g. an ultrafiltration membrane, not a nanofiltration membrane).
	With respect to claims 3 and 4, the system of Sawyer is operable to further concentrate the reject of e.g. the NF membrane (54) multiple times before discharging it for disposal as brine (56), via recirculation branches [0048] to upstream NF membranes.
	With respect to claim 6, the RO retentate may be combined with a further salt solution (i.e. the permeate of an upstream NF membrane) to feed NF membrane (54), in tank 64 [Fig. 3].
With respect to claim 7, the NF permeate of e.g. membrane (54) may be combined with a further salt solution (i.e. a portion of the RO retentate) to feed the RO membrane (55), in tank (70) [Fig. 3].
	With respect to claims 8 and 10, as above the NF retentate from (54) may be further concentrated by being (at least partially) fed to upstream NF membrane (53), and the retentate from (53) may itself be further concentrated in upstream membranes in a similar looping structure, before being discarded as brine (56).
	With respect to claim 9, as above at least in the embodiment of Fig. 3, a portion of the RO retentate may be directed to combined with the permeate of NF membrane (53) i.e. the “further semi-permeable membrane” to combined as part of the feed to NF membrane (54) i.e. “the nanofiltration membrane.”
	With respect to claim 16, the RO membrane outputs permeate was as clean water discharge i.e. product water [0047, Fig. 3].
	With respect to claim 17, see the 112(b) rejection above.  If the term “may” implies an optional limitation, then the claim is anticipated even if such a limitation is not met.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al.
	With respect to claims 2 and 5, see the rejection of claim 2 above.  If the arrangement taught by Sawyer is considered insufficient for anticipation (i.e. the employment of nanofiltration membranes inherently requires the claimed range of pore ratios), then at minimum it would have been obvious to one of ordinary skill in the art to provide such ratios, because Sawyer teaches that the membranes may be optimized to provide particular rejections appropriate for each stage, and teaches providing potentially several membranes to provide a gradient or the like [0060].

	With respect to claim 17, Sawyer teaches various embodiments in which the dissolved solid concentration is extremely high e.g. about 18% being treated by particular parts of the membrane process [0146-0150].  As such, operating in a regime where the reject of the NF membrane has a TDS of at least 90,000 mg/L (i.e. around 9-10%) would at least have been obvious, in particular because the purpose of the design is to move the salt concentration back up the chain of membrane devices, to reject it ultimately as brine (56).
	With respect to claim 18, the claimed behavior appears to be implicit or at minimum obvious over the process taught by Sawyer, because Sawyer teaches that the feed to the NF membrane is constituted partly by the NF reject (which would have a much higher divalent ion concentration compared to monovalent ion concentration) and teaches adding monovalent cations in the form of at least a portion of the RO reject [Fig. 3].
	With respect to claim 19, see the rejection of claims 2 and 5 above.  Sawyer teaches optimization of rejection behavior such that the taught ratio of osmotic pressure would at minimum have been obvious to one of ordinary skill in the art.
	With respect to claim 20, as above the NF retentate may at least in part be directed to an upstream NF membrane, where the upstream NF membrane provides a permeate and a retentate, where the upstream NF retentate is itself fed further upstream for concentration and disposal.
With respect to claim 21, the withdrawn portion of the NF retentate i.e. stream (69) is combined with an upstream feed e.g. (61) which would contain monovalent anions, and this occurs prior to contact with the upstream NF membrane e.g. at (60).

Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or fairly suggest the use of an additional NF membrane to act on the RO retentate in such a manner that the permeate solution is fed to the initial NF membrane.   Further, while the concept of providing additional filtration may be considered obvious to one of ordinary skill in the art, the specific claimed implementation would not have been obvious to incorporate into the system and process taught by Sawyer because Sawyer teaches returning the retentate to such a module for the purpose of moving the reject fraction (i.e. the solutes) up the line of membranes, through the various recirculation loops, and providing the permeate from an intermediate membrane rather than the retentate would not be consistent with this purpose.  As such, the arrangement of claims 11-15 would not have been obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777